Citation Nr: 0805093	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.

In May 2007, the veteran withdrew his claim for service 
connection for diabetes mellitus.  See 38 C.F.R. § 20.204.  

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has bilateral hearing loss for VA 
disability purposes.

2.  A low back disability pre-existed service, was noted at 
the time of entry into active service and was not aggravated 
during active service.

3.  Skin cancer did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2007).

2.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

3.  The criteria for entitlement to service connection for 
skin cancer have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


A.  Hearing loss 

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

The service medical records show that the veteran's hearing 
was within normal limits on entrance to service, during 
service, and at separation.  

Post-service private medical records from National Mobile 
Health Programs show that the veteran underwent a hearing 
evaluation in December 2001.  This report is in graph form 
and does not otherwise conform to VA's requirements for 
evaluating hearing impairment.  See 38 C.F.R. § 4.85; Kelly 
v. Brown, 7 Vet. App. 471 (1995).  The veteran, however, was 
diagnosed as having normal hearing with mild difficulty with 
high frequencies in both ears.  

In October 2003, the veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
20
20
15
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in both right and left ears.  The veteran was 
diagnosed as having normal hearing sensitivity bilaterally 
with slight elevation at 4000Hz for the left ear.  Word 
recognition scores were excellent for both ears and otoscopic 
observation was unremarkable.  The examiner noted that for 
the claimed conditon of bilateral hearing loss, "there is no 
diagnosis because there is no pathology to render a 
diagnosis."  

In January 2007, the veteran submitted a private audio 
examination dated September 2006.  Again, this report is in 
graph form and does not otherwise conform to VA's 
requirements for evaluating hearing impairment.  Id.  The 
veteran, however, was diagnosed as having normal hearing with 
mild difficulty with high frequencies in the left ear and 
normal hearing in the right ear.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of bilateral hearing 
loss.  As shown in the October 2003 VA examination, the 
veteran does not currently have hearing loss as defined by 
38 C.F.R. § 3.385.  In addition, the private audio 
examinations diagnosed the veteran as having normal hearing.  
In the absence of a current disability, there cannot be a 
grant of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
43-144 (1992).  As there is no competent evidence showing 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385, the veteran's claim for service connection for 
bilateral hearing loss must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

B.  Low back disability.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

The report of a November 1968 enlistment examination noted 
slight scoliosis of the lumbosacral spine with convexity to 
the left, otherwise normal.  The Report of Medical History 
portion of the examination included the examiner's notation 
of "back deformity on X ray."  

An April 1969 chart entry from the Medical Evaluation Unit 
noted that the veteran had been referred with a history of 
low back pain due to an alleged herniated nucleus pulposus.  
The veteran had given a history that several years ago he had 
been told by a physician that he had a herniated or slipped 
disc.  He also reported that he had suffered some 
"disability" since that time.  Physical examination 
conducted in April 1969 was considered "unremarkable" with 
full mobility of the lumbar spine.  Roentgen examination was 
also "unremarkable aside from minor spondylolysis of the L5-
S1 articulation without spondylolisthesis."  The impression 
was "[n]o significant disease process was felt to be 
present." 

Service medical records show treatment for low back pain in 
February 1970 and August 1970.  However, the report of a 
January 1973 separation examination reported the veteran's 
spine as normal.  No pertinent defects or diagnoses were 
noted.  

The veteran's back condition was noted at the November 1968 
enlistment examination and upon entrance into service in 
April 1969 on the medical evaluation report.  The presumption 
of soundness does not attach.  Gardner v. Nicholson, 20 Vet. 
App. 452 (2006).  If a preexisting disability is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disability, but the veteran may 
bring a claim for aggravation of that disability under 
38 U.S.C.A. § 1153 and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

The post-service medical treatment records show that the 
veteran has been diagnosed as having degenerative joint 
disease of the lumbar spine.  The veteran contends that he 
had a back disability prior to entering service and that his 
condition was aggravated during active service.  

Post-service medical records include an August 1989 magnetic 
resonance imaging (MRI) showed that the veteran had a small, 
central, midline, sub-ligamentous disc at L4-L5; desiccation 
and degeneration of discs at L3-L4 and L4-L5; and 
sacralization of L5 on the right side.  In a February 1994 
letter, the veteran was reported to have a herniated disc.  
X-rays dated July 1996 revealed minimal degenerative changes 
of the lumbar spine.  In January 1998, an MRI revealed an 
extremely large left extruded disc at L4-L5 and paracentral 
moderate sized disc herniation at L5-S1.  

During a October 2003 VA examination, the veteran's back 
disability was noted as existing "since" 1968.  Following a 
physical examination and x-rays, he was diagnosed as having 
degenerative disc disease of the lumbar spine.  

In a letter from Dr. J.B.J. dated September 2004, the veteran 
was reported to have congenital back problems when he applied 
for work "some years ago."  The physician cited to work the 
veteran did as an electrician during active service, 
including climbing and wire pulling, and opined that the 
veteran's back problems were aggravated by his naval service.  

The veteran was afforded another VA examination in August 
2006 to specifically address whether the veteran's pre-
existing back condition was aggravated by service.  The 
examiner reviewed the claims file.  The examiner noted the 
veteran's in-service complaints and treatment for back pain 
and specifically commented on the April 1969 report which 
noted that at that time, the veteran had spondylosis, but did 
not have spondylolisthesis.  The examiner commented on the 
1989 MRI and characterized the finding of slight bulge of L5 
with degenerative joint disease as a normal finding in most 
people.  The examiner further commented that it was 
significant that there was no evidence of spondylolisthesis 
or herniated nucleus pulposus on the MRI.  The MRI in 1989 
was "essentially normal" and showed no indication of a 
change in his condition from that when he entered service.  
The examiner concluded that the veteran's current back 
condition was not caused by, a result of, or aggravated by 
his military service.

The veteran's pre-existing back condition was noted at 
enlistment.  His back was evaluated as clinically normal at 
separation from service and no pertinent defects or diagnoses 
were noted.  On the basis of all the evidence of record 
pertaining to the manifestations of the veteran's back 
condition prior to, during, and subsequent to service, the 
Board concludes that the evidence of record does not show 
that the underlying disorder increased in severity during 
active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  The 
presumption of aggravation applies only if there is an 
increase in severity during service.  Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

The Board acknowledges that the September 2004 letter from 
Dr. J.B.J. states that the veteran's service aggravated his 
back condition; however, that opinion was not based on a 
review of the claims file.  On the other hand, the August 
2006 VA examiner opined, following a review of the claims 
file and physical examination, that the veteran's back 
condition was not aggravated by active service.  As the VA 
opinion was based upon review of the claims file, physical 
examination and supported by detailed rationale, it is found 
to be more persuasive than the private physician's statement.  
See Prejean v. West, 13 Vet. App. 444 (2000).   

The Board concedes that the evidence shows intermittent 
treatment for back pain during service.  However, a temporary 
or intermittent flare-up of a preexisting disorder is not 
sufficient to constitute aggravation.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The only remaining evidence that the veteran's low back 
disability was aggravated by active service consists of his 
own statements.  Since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

C.  Skin cancer 

Service medical records are silent for any findings or 
complaints regarding skin cancer.  Both the November 1968 
enlistment examination and January 1973 separation 
examination included normal clinical evaluations of the skin.  
At separation, no pertinent defects or diagnoses were noted.  

In August 1998, the veteran underwent surgical excision of 
basal cell carcinomas on the right and left deltoids.  A 
December 2000 dermatopathology report states that the veteran 
was diagnosed as having prurigo nodularis of the back and 
neck with no malignancy seen.  

There is no evidence that the veteran experienced a skin 
condition until many years after service.  The Board may 
consider the prolonged period without medical complaints, 
that is the absence of evidence, when engaging in a fact-
finding role.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board concludes, therefore, that the evidence 
does not support a finding of any causal connection between 
the veteran's current claimed skin disorder and his military 
service. 

The veteran contends that his skin cancer is recurrent and 
will continue for the remainder of his lifetime.  However, 
there is no competent medical evidence of record supporting 
this claim.  Neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2003 and March 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the hearing loss and low back disabilities.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  VA need 
not conduct an examination with respect to the claim of 
service connection for skin cancer decided herein because the 
information and evidence of record does not establish that an 
event, injury, or disease occurred in service and contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.

Service connection for skin cancer is denied.


REMAND

The veteran contends that he was exposed to asbestos in 
service and has a current lung condition as a result of that 
exposure.  The veteran submitted a signed authorization for 
the RO to obtain treatment records from Dr. Harold Z. 
Bencowitz for a specific period of time.  That physician's 
office submitted records to the RO; however, it appears that 
they belong to another individual with the same name.  The 
records included in the claims folder show a diagnosis of 
lung cancer which could be significant in this veteran's 
claim; however, the patient in those records is noted to be 
82 years old, having been born in 1921.  The veteran in 
question was born in 1948.  On remand, the correct records 
must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated the veteran for the 
claimed lung condition since service.  
After securing the necessary release, the 
obtain these records, including correct 
records from Dr. Harold Z. Bencowitz as 
noted in the previously submitted 
authorization.

2.  Thereafter, review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


